Madsen, J.
¶40 (dissenting) — Contrary to the majority’s conclusion, the plain language of RCW 46.55.120 establishes that the legislature intended that the procedures and remedies in the statute are exclusive. Accordingly, the court should hold that no cause of action for conversion may be brought based on the Washington State Patrol’s impoundment of a vehicle.
¶41 At the outset, it is important to bear in mind that, regardless of this court’s invalidation of the former state patrol regulation mandating certain impounds, see In re Impoundment of Chevrolet Truck, 148 Wn.2d 145, 60 P.3d 53 (2002), not all impounds that occurred under the rule are invalid. As I explained in my dissent in the original opinion in this case, in each individual case there must be a determination whether the particular impoundment at issue would have occurred in any event in the exercise of the officer’s discretion. See Potter v. Wash. State Patrol, 161 Wn.2d 335, 344-46, 166 P.3d 684 (2007) (Madsen, J., dissenting). If impoundment would have been proper in the exercise of sound discretion, then no statutory violation occurred regardless of the invalid rule. The impoundment itself was valid. Moreover, because the determination of whether impoundment would have been proper in the *90exercise of discretion requires a fact specific inquiry in each case, a class action is an improper vehicle for suit. Id. at 346-49 (Madsen, J., dissenting).
¶42 The specific issue on which the court granted reconsideration is whether the statutory procedures for determining the validity of an impoundment and the statutory remedies available are exclusive and preclude a common law tort claim for conversion. Because the majority unfortunately fails to give effect to the legislature’s clear intent, it concludes the statutes are not exclusive. The majority’s conclusion not only ignores the legislature’s intent, it affirmatively conflicts with the statutes.
¶43 A statute precludes a common law tort claim if the legislature intended the statute to be exclusive. See generally Wilmot v. Kaiser Aluminum & Chem. Corp., 118 Wn.2d 46, 61-62, 821 P.2d 18 (1991). RCW 46.55.120(1), which governs redemption of impounded vehicles, begins by stating, “ [v] ehicles . . . that are impounded” because the driver is driving with a suspended or revoked license “may be redeemed only under the following circumstances.” (Emphasis added.) The statute also provides that “[a]ny person seeking to redeem an impounded vehicle . .. has a right to a hearing in the district or municipal court for the jurisdiction in which the vehicle was impounded to contest the validity of the impoundment.” RCW 46.55.120(2)(b) (emphasis added). Thus, by its plain language, this statute provides that only the provisions in the statute may be employed to redeem an impounded vehicle and validity of an impoundment is to be determined at the hearing provided for in the statute.
¶44 The statute precludes a common law tort claim because it plainly provides that its procedures and remedies are the only recourse for an invalid impoundment. See Wilmot, 118 Wn.2d at 55-58. The majority dismisses the language showing exclusivity, however, saying that the statute is limited to redemption. This reasoning flies in the face of the comprehensive statutory scheme and its indi*91vidual provisions. The majoritys analysis virtually ignores the significance of the statutory language.
¶45 First, an owner can redeem a vehicle by paying costs, but this does not prevent the owner from also challenging the validity of the impoundment. Every owner has the right to seek a hearing under RCW 46.55.120(2)(b), at which the validity of the impoundment can be determined. If the impoundment was invalid, the owner is entitled to recovery of redemption costs and damages for loss of use, as explained below. Second, the legislature clearly sought to provide an expedient resolution to impoundments, granting the owner swift recourse to recovery of his vehicle, thus protecting his possessory interests. At the same time the legislature established consequences for not utilizing the statutory procedures. The statutes are detailed and comprehensive, and address the varying circumstances that may develop with respect to challenges to impoundment of a vehicle and recovery of the vehicle, costs, and damages associated with impoundment, or with respect to the failure to utilize the statutory procedures.
¶46 If Mr. Potter had utilized the impoundment proceedings, he could have regained his vehicle. Moreover, the broad remedies available under the statute would have assured that Mr. Potter was “made whole” through the statutory procedures had he availed himself of them. At the conclusion of a hearing to determine the validity of impoundment, the court must decide whether the impoundment was proper and who is responsible for payment of fees. RCW 46.55.120(3)(c). If the impoundment was unlawful, then the registered and legal owners of the vehicle bear no impoundment, storage, or towing fees; any security must be returned or discharged as appropriate; and the agency or person authorizing the impoundment is responsible for these costs.14 RCW 46.55.120(3)(e). In addition, judgment *92must be entered in favor of the registered and legal owners of the vehicle for the filing fee required for the impound hearing as well as reasonable damages for the loss of use of the vehicle. Id.
¶47 The provisions that come into play if the owner does not utilize the statute underscore the exclusivity of the statute. If the owner does not timely challenge an impound, “the right to a hearing is waived and the registered owner is liable for any towing, storage, or other impoundment charges.” RCW 46.55.120(2)(b) (emphasis added). RCW 46.55.120(2)(b) thus imposes mandatory liability for impound costs if the owner does not seek a hearing — the owner “is liable” for these costs if the hearing is waived. RCW 46.55.120(2)(b). Further, if the owner fails to pay costs and recover the vehicle after a hearing is waived, the vehicle may be sold at auction or for scrap. RCW 46.55.130. If the vehicle is sold at auction, the proceeds will apply to costs, with any surplus available to the registered owner upon the filing of a valid claim within one year from the date of auction. RCW 46.55.130(2)(h).
¶48 The legislature has thus set out detailed provisions for recovery of an impounded vehicle and the determination of liability of costs of impoundment, towing, and storage. The legislature has clearly laid out what happens if the owner fails to request a hearing or fails to pay costs and recover his vehicle, including ultimate sale of the vehicle to cover fees and costs.
¶49 The majority ignores the detailed, comprehensive provisions that apply to owners who do utilize the statutory procedures and provisions that apply to owners, like Mr. Potter, who fail to follow the statutory procedures. Contrary to the statute’s plain explanation of what is to happen if the owner does not conform to the statute’s requirements, the majority allows the owner to completely ignore the statute and seek damages in a tort action. The majority permits a tort claim despite the legislature’s plain direction that *93validity of the impoundment is to be determined in the hearing provided for by the statute, responsibility for costs and fees is to be determined according to the statute’s provisions, recovery of the vehicle is to be obtained through the statutory provisions, and, if the statute is not followed, disposition of the vehicle may result — although by statute the owner is still entitled to claim any amount received from sale that exceeds the costs and fees for which the owner is liable under the statute.
¶50 Contrary to the majority’s overly narrow approach to determining whether a statute is mandatory and exclusive, a statute does not have to provide for every remedy imaginable. The majority incorrectly suggests that the legislature’s failure to provide for all remedies, including trover, means the statute is not exclusive. Majority at 82 n.ll. The remedies that are provided in the form of redemption procedures and remedies are comprehensive and more than adequate to give relief, and show that the legislature intended the statute to be exclusive. The majority not only ignores the clear exclusivity of the statute, it permits a tort claim that is particularly incompatible with the statute. An example shows why. In the statute, as explained, the legislature has directed that the vehicle may ultimately be sold at auction to pay for costs of impoundment, towing, and storage. The disposition of the vehicle is authorized whether or not the initial impoundment was proper because the owner has waived the right to a hearing at which responsibility for the costs would have been determined.
¶51 The majority, in contrast, permits the owner to ignore the statute and maintain a conversion action, which is an action for the “ ‘unjustified, willful interference with a chattel which deprives [the] person entitled to the property of possession.’ ” Majority at 78-79 (internal quotation marks omitted) (quoting In re Marriage of Langham, 153 Wn.2d 553, 564, 106 P.3d 212 (2005)). But by the statute’s express terms, however, sale of the vehicle is not unjustified; rather, by statute the owner waived the right to a hearing by not timely seeking a hearing and is liable for *94costs and fees for which the vehicle may be sold. The majority’s authorization of a conversion action in these circumstances not only ignores the exclusivity of the statute’s provisions, it affirmatively contravenes the statutory provisions.
¶52 If, in contrast,, the owner seeks a hearing and the court determines that the impoundment was valid, the majority decision would apparently permit the owner to pursue a conversion claim nevertheless. But the court has jurisdiction to determine the validity of the impoundment and once it has made that determination, any further action on the matter is inconsistent with the statute’s provisions.
¶53 To the extent the majority’s approach is driven by policy concerns, they are the province of the legislature and the legislature has clearly protected the owner’s interests. The statute establishes that if the owner does pursue the hearing authorized by the statute in a timely manner, the owner can recover the vehicle and, if the impoundment was invalid, can do so without liability for any costs and fees, and in fact can recover loss of use damages.
¶54 Finally, the majority also says that although the statute states that it applies to all who seek to redeem their vehicles, it does not apply to Mr. Potter because he did not seek to redeem his vehicle. Id. at 82. This begs the question. A common law cause of action should not be viable merely because an individual who should have followed a statute did not do so.
¶55 The plain language of the statute and the comprehensiveness of the remedies available show that the legislature intended the statutory procedures and remedies to be exclusive. See Wilmot, 118 Wn.2d at 60-61.
¶56 I would hold that a conversion action cannot be sustained and summary judgment in favor of the Washington State Patrol should be affirmed.
Owens and J.M. Johnson, JJ., concur with Madsen, J.

 If impoundment results from an alleged violation of RCW 46.20.342 or RCW 46.20.345 and the impoundment is determined to be improper, then the law enforcement officer who directed impoundment and his or her government employer will not be liable for damages if the officer relied in good faith and *92without gross negligence on the records of the Department of Licensing. RCW 46.55.120(3)(e).